      Case 4:20-cv-08733-YGR Document 63 Filed 08/04/21 Page 1 of 3




1    PAUL, WEISS, RIFKIND, WHARTON &
       GARRISON LLP
2    Jessica E. Phillips (pro hac vice)
     2001 K Street NW
3    Washington, DC 20006
     Telephone:      (202) 223-7338
4    Facsimile:      (202) 315-3803
     Email:          jphillips@paulweiss.com
5
     Counsel for Defendants
6    Apple Inc.
7

8                                UNITED STATES DISTRICT COURT

9                               NORTHERN DISTRICT OF CALIFORNIA

10   SAURIKIT, LLC,                                   Case No. 4:20-cv-08733-YGR

11                 Plaintiff,                         NOTICE OF WITHDRAWAL OF
                                                      JESSICA E. PHILLIPS AS COUNSEL
12         v.                                         FOR APPLE INC. AND [PROPOSED]
                                                      ORDER
13   APPLE INC.,
                                                      The Honorable Yvonne Gonzalez Rogers
14                 Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            NOTICE OF WITHDRAWAL OF JESSICA E. PHILLIPS AS
                                                            COUNSEL FOR APPLE INC AAND [PROPOSED] ORDER,
                                                                                CASE NO. 4:20-CV-08733-YGR

                                      - 1 -Doc#: US1:14891976v1
       Case 4:20-cv-08733-YGR Document 63 Filed 08/04/21 Page 2 of 3




1    TO THIS COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE that the undersigned, Jessica E. Phillips (admitted pro hac vice),

3    and the law firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP, hereby withdraw as counsel of

4    record for Defendants Apple Inc. in the above-captioned litigation. Accordingly, it is requested that

5    the Court remove Ms. Phillips and Paul, Weiss, Rifkind, Wharton & Garrison LLP from all

6    applicable service lists, including Notice of Electronic Filing. All other counsel of record for

7    Defendants Apple Inc. remain unchanged, and the withdrawal of Ms. Phillips and Paul, Weiss,

8    Rifkind, Wharton & Garrison LLP will not cause any prejudice or delay in this litigation.

9

10

11    Dated: August 4, 2021                               Respectfully submitted,

12                                                        PAUL, WEISS, RIFKIND, WHARTON &
                                                          GARRISON LLP
13
                                                          /s/ Jessica E. Phillips
14                                                        Jessica E. Phillips (Pro hac vice)
                                                          PAUL, WEISS, RIFKIND, WHARTON &
15                                                        GARRISON LLP
                                                          2001 K Street NW
16                                                        Washington, DC 20006
                                                          Telephone: (202) 223-7338
17                                                        Facsimile: (202) 315-3803
                                                          Email:         jphillips@paulweiss.com
18
                                                          Counsel for Defendants
19                                                        APPLE INC.

20    IT IS SO ORDERED

21
      DATED:                                              Honorable Yvonne Gonzalez Rogers
22                                                        United States District Judge

23

24

25

26

27

28
                                                                     NOTICE OF WITHDRAWAL OF JESSICA E. PHILLIPS AS
                                                                     COUNSEL FOR APPLE INC AAND [PROPOSED] ORDER,
                                                                                         CASE NO. 4:20-CV-08733-YGR

                                          - 2 -Doc#: US1:14891976v1
       Case 4:20-cv-08733-YGR Document 63 Filed 08/04/21 Page 3 of 3




1

2                                    CERTIFICATE OF SERVICE

3            I hereby certify that, on August 4, 2021, this document was filed with the Clerk of the

4    Court using CM/ECF, which will send notification of such filing to the attorneys of record in this

5    case.
                                                   By: /s/ Jessica E. Phillips
6                                                                   Jessica E. Phillips
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  NOTICE OF WITHDRAWAL OF JESSICA E. PHILLIPS AS
                                                                  COUNSEL FOR APPLE INC AAND [PROPOSED] ORDER,
                                                                                      CASE NO. 4:20-CV-08733-YGR

                                        - 3 -Doc#: US1:14891976v1
